Citation Nr: 1329293	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  04-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a skin disorder 
(other than actinic keratoses), to include as due to 
herbicide exposure.  

3.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure and secondary to 
posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for a kidney disorder, 
to include as due to herbicide exposure and as secondary to 
hypertension. 

6.  Entitlement to service connection for an 
intestinal/digestive disorder, to include as due to 
herbicide exposure and as secondary to PTSD.  

7.  Entitlement to service connection for anal irritation, 
to include as due to herbicide exposure or as secondary to 
an intestinal digestive disorder.  


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from January 1985 to 
January 1989 in the United States Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1989 and September 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Honolulu, Hawaii, and Seattle, 
Washington.  During the pendency of the appeal, jurisdiction 
of the Veteran's claims folder was transferred to the RO in 
Boston, Massachusetts, as this location is closest to the 
Veteran's most recent domicile.  

The Board remanded the appeal in August 2006 and October 
2009 for further development.  The case has since been 
returned to the Board for appellate review.   

In the August 2006 and October 2009 Board decisions, the 
Board also adjudicated various other service connection 
issues that were previously on appeal.  Thus, these issues 
are no longer on appeal before the Board.

In May 2013, the Veteran presented testimony at a Board 
videoconference before the undersigned Veterans Law Judge.  
A transcript of that hearing is associated with the claims 
folder.  At the hearing, the Veteran submitted additional VA 
and private medical evidence with a waiver of RO's initial 
consideration.  Thus, the Board accepts it for inclusion in 
the record and consideration by the Board at this time.  See 
38 C.F.R. §§ 20.800, 20.1304 (2012).  After this hearing, 
the Veteran was given 60 days to submit additional evidence.  
See 38 C.F.R. § 20.709 (2012).  In response, in June 2013, 
the Veteran's attorney submitted additional private medical 
evidence for Board consideration.  Therefore, the Board will 
proceed with adjudication of the claims at this time.   

With regard to the issue of service connection for a 
bilateral knee disorder, in August 2006 the Board remanded 
that issue for issuance of a statement of the case (SOC), 
based on the U.S. Court of Appeals for Veterans Claims 
(Court's) decision in Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  Subsequently, the RO sent the Veteran a SOC 
denying the bilateral knee issue in August 2009.  The 
Veteran responded by filing a timely VA Form 9 (substantive 
appeal), which was received by the RO in September 2009.  
See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2012).  The Veteran's VA Form 9 did not 
specifically identify the issue being appealed (it stated it 
was appealing "all this issues" listed on the SOC and SSOC), 
and he did not offer any probative argument as to why the 
knee issue was decided incorrectly.  However, the Federal 
Circuit has held that 38 U.S.C.A. § 7105(d)(3) does not 
impose a particular format or degree of specificity for the 
Veteran's substantive appeal and VA operates under a duty to 
read the documents that a claimant has submitted liberally 
and sympathetically.  Rivera v. Shinseki, 654 F.3d 1377, 
1381 (Fed. Cir. 2011).  

In Rivera, the Federal Circuit explained that if the RO 
addresses, for example, multiple claims in the same 
decision, it may be reasonable to expect the Veteran to 
specify the particular denied claim that he seeks to appeal.  
However, less specificity is necessary when the RO's 
decision addresses only a single issue and the nature of the 
claimed error with respect to that issue is obvious from the 
decision itself.  654 F.3d at 1381-82.  The Federal Circuit 
concluded in Rivera that, if the RO decides and references 
only one issue in the SOC, the Veteran's expression of a 
desire to appeal the RO's decision effectively identifies 
the issue to be decided by the Board.  Id.  As such, the 
Board has determined that the September 2009 VA Form 9 
constitutes a timely filed substantive appeal with regard to 
the bilateral knee issue.  Thus, the issue is considered on 
appeal before the Board at this time.    

A review of the Virtual VA paperless claims processing 
system and the Veterans Benefits Management System (VBMS) 
does not reveal any additional medical records pertinent to 
the present appeal.

The issues of entitlement to service connection for a kidney 
disorder, an intestinal/digestive disorder, and anal 
irritation are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO in Boston, 
Massachusetts, for further development and consideration.  



FINDINGS OF FACT

1.  The Veteran has bilateral knee chondromalacia patella 
with arthritis that is related to his military service.

2.  The Veteran has rosacea that is related to his military 
service.

3.  The Veteran has hypertension is related to his military 
service.

4.  The Veteran has a current diagnosis of PTSD that is 
related to verified in-service stressors.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran 
has bilateral knee chondromalacia patella with arthritis 
that was incurred in active military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  Resolving all reasonable doubt in his favor, the Veteran 
has rosacea that was incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  Resolving all reasonable doubt in his favor, the Veteran 
has hypertension that was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  Resolving all reasonable doubt in his favor, the Veteran 
has PTSD that was incurred in active military service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With regard to the issues of service connection for 
bilateral knee chondromalacia patella, a skin disorder 
(rosacea),  hypertension, and PTSD, a review of the claims 
folder reveals compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty 
to notify was accomplished by way of VCAA letters from the 
RO to the Veteran dated in June 2002, July 2002, April 2005, 
August 2006, August 2008, and November 2010.  In any event, 
if any defect in VCAA notice or assistance is found, such 
defect is not prejudicial to the Veteran, given the 
completely favorable disposition of these particular service 
connection issues.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

To that end, the Board has also considered the Veteran's 
request for a travel board hearing in the September 2009 
substantive appeal for the issue of service connection for 
bilateral knee chondromalacia.  However, given the 
completely favorable disposition of this particular service 
connection issue in the present decision, the absence of 
testimony on that issue is not prejudicial to the Veteran.  
Bernard, 4 Vet. App. at 392-94.   

Governing Laws and Regulations for Service Connection

Veterans are entitled to compensation from the VA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C.A. § 1110 (wartime 
service), 1131 (peacetime service); 38 C.F.R. §§ 3.303, 
3.306.  

In the absence of proof of a current disability, there can 
be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).
	
Under 38 C.F.R. § 3.303(a), service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service - the so-called "nexus" 
requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. 
Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004)).  See also 38 C.F.R. § 3.303(a).  The 
Federal Circuit Court recently held that diseases that would 
be considered "chronic" in a medical sense, but which are 
not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic 
disease," may still qualify for service connection under the 
three-element test for disability compensation described in 
§ 3.303(a). Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. 
Cir. 2013).

Under 38 C.F.R. § 3.303(b), with an enumerated "chronic 
disease" (such as hypertension or arthritis) shown in 
service (or within the presumptive period under § 3.307), 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  See also 
Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of evidentiary 
showing of continuity of symptomatology.  38 C.F.R. § 
3.303(b).  

38 C.F.R. § 3.303(b) also provides another route by which a 
Veteran can establish service connection for a "chronic 
disease" - by way of continuity of symptomatology.  
Continuity of symptomatology after discharge is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned, i.e., "when the fact of chronicity in service is 
not adequately supported."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support a claim 
for disability compensation for the chronic disease.  Proven 
continuity of symptomatology establishes the link, or nexus, 
between the current disease and serves as the evidentiary 
tool to confirm the existence of the chronic disease while 
in service or a presumptive period during which existence in 
service is presumed.  38 C.F.R. § 3.303(b).  See also 
Walker, 708 F.3d at 1339-40.  

The Federal Circuit recently held that the regulation 
creating a presumption of service connection for "chronic 
diseases" manifesting during service or within one year of 
service, and then again at any later date (38 C.F.R. § 
3.303(b)), is only available to establish service connection 
for the "chronic diseases" enumerated in 38 C.F.R. § 
3.309(a) (listing named chronic diseases).  Walker, 708 F.3d 
at 1336-37.  In the same case, the Federal Circuit clarified 
that the continuity of symptomatology language in § 3.303(b) 
also "restricts itself to chronic diseases" found in 38 
C.F.R. § 3.309(a).  Id. at 1335.  With respect to the 
current appeal, this list includes hypertension and 
arthritis as an enumerated "chronic disease."  See 38 C.F.R. 
§ 3.309(a).  

Under 38 C.F.R. § 3.303(d), disorders diagnosed after 
discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
the disorder was incurred in service.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Federal Circuit has held that medical evidence is not 
always or categorically required in every instance to 
establish the required nexus or linkage between the claimed 
disability and the Veteran's military service.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, 
lay evidence can also be competent and sufficient evidence 
of a diagnosis or to establish etiology if (1) the layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, when considering whether lay evidence is competent 
the Board must determine, on a case by case basis, whether 
the Veteran's particular disability is the type of 
disability for which lay evidence may be competent on the 
issues of diagnosis and medical causation.  Kahana v. 
Shinseki, 24 Vet. App. 428, 438 (2011).  If the disability 
is of the type for which lay evidence is competent, the 
Board must weigh the probative value of that evidence 
against other evidence of record in making its determination 
regarding the existence of service connection.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1334-37 (Fed. Cir. 2006).

In determining whether service connection is warranted, the 
Board shall consider the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


Analysis - Service Connection for a Bilateral Knee Condition

The Veteran has contended that he has bilateral knee 
chondromalacia patella with arthritis that began during his 
military service.  Specifically, he has stated his knee 
problems are the result of rigorous exercises and training 
in "jungle school" during his military service, including 
going up and down hills with heavy equipment on his back.  
He has indicated that he was treated for and diagnosed with 
bilateral knee chondromalacia patella during service.  He 
also asserts that this condition precipitated his 
osteoarthritis of the knees.  See Veteran's February 1989 
claim; August 2002 Veteran's statement; July 1989 VA 
examination report.

Upon review of the evidence of record, the Board concludes 
that the Veteran is entitled to service connection for 
bilateral knee chondromalacia patella with arthritis.  

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  38 U.S.C.A. §§ 
1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  In the present case, there is sufficient 
evidence that the Veteran meets the threshold criterion for 
service connection of a current bilateral knee disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Specifically, a July 2009 VA examiner diagnosed the Veteran 
with "mild" bilateral patellofemoral chondromalacia and 
arthritis.  This diagnosis was based on a review of X-ray 
reports for the knees.  Subsequent private treatment records 
dated from 2010 to 2013 also confirmed bilateral 
chondromalacia and osteroarthritis of the knees.  The 
Veteran has undergone physical therapy and takes pain 
medication to treat his knee pain.  Thus, the Veteran 
clearly has a current bilateral knee disability.    

Consequently, the determinative issue is whether the 
Veteran's current bilateral knee disability is somehow 
attributable to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between 
that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's service treatment records do document 
complaints of bilateral knee pain and instability in 1985 
and 1986 related to training exercises.  The Veteran 
reported that it was difficult to run at that time.  
Specifically, his service treatment records show treatment 
of and a diagnosis for bilateral chondromalacia patella with 
instability in October 1985, December 1985, February 1986, 
April 1986, and July 1986.  The disorder was described as 
"persistent" in nature, and it was treated by way of Motrin, 
exercises, and rest.  The Veteran was initially put on 
temporary profile, but he was eventually placed on permanent 
profile as the result of the bilateral chondromalacia 
patella.  Upon separation in December 1988, the Veteran 
reported a history of joint pain.   

Significantly, the Veteran's service personnel records note 
that he was assigned a numerical designation of 2 under the 
L category on the Veteran's physical profile, i.e., PULHES 
(PULHES is the six categories into which a physical profile 
is divided.  The P stands for physical capacity or stamina; 
the U for upper extremities; the L for lower extremities, 
including the knees; the H for hearing and ear; the E for 
eyes; and the S stands for psychiatric).  Then, as now, the 
number 2 indicated that an individual possessed "some 
limitations" due to a physical defect, and, consequently, 
limitations were imposed on his duties and assignments.  
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Overall, 
these service treatment and personnel records provide some 
evidence in support of the claim.  

Following his military service, a July 1989 VA examiner 
diagnosed "possible" chondromalacia patella of both knees, 
which was only six months after his separation.  VA X-rays 
dated in August 1997 also assessed bilateral degenerative 
changes in both knees, and a July 2002 VA examiner 
identified osteoarthritis in both knees.  The Veteran has 
continued to receive treatment and physical therapy for 
arthritis and bilateral chondromalacia patella of both knees 
through 2013.  In addition, the Veteran has credibly 
reported bilateral knee pain throughout lay statements, as 
well as in VA treatment records and at VA examinations dated 
in the 1990s and 2000s.  As a lay person, the Veteran is 
competent to report symptoms of knee pain during and after 
his military service.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R. § 3.159(a)(2).  

Thus, there is evidence of a nexus or link between his 
current arthritis and bilateral chondromalacia patella of 
both knees and his in-service treatment for bilateral 
chondromalacia patella.  Holton, 557 F.3d at 1366.  See also 
38 C.F.R. § 3.303(a), (d).  Notably, the claims folder 
contains no evidence of any intercurrent knee injury since 
his separation from service in 1989.  See 38 C.F.R. § 
3.303(b).  

Accordingly, resolving doubt in the Veteran's favor, the 
evidence supports service connection for bilateral 
chondromalacia patella with arthritis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




Analysis - Service Connection for a Skin Disorder (other 
than Actinic Keratoses)

The Veteran has contended that he developed a skin disorder 
to the face as a result of direct sun exposure in a tropical 
environment in Honduras and Panama during active service 
from 1985 to 1987.  He has stated that he did not wear 
sunscreen during service because it burned and was painful, 
and he has specifically described the incurrence of red 
blood vessels on his face.  The Veteran has also indicated 
that he was treated during service in the summer of 1987 for 
sunburn.  In the alternative, he asserts that his skin 
problems are the result of alleged Agent Orange exposure 
during service.  He had further alleged continuity of 
rosacea symptoms since service.  See May 2013 hearing 
testimony at pages 22-24; May 2002, July 2002, August 2002, 
and September 2008 Veteran's statements.  

At the outset, the Board has already considered and granted 
service connection for actinic keratosis on the face, 
forearms, and shoulders in an October 2009 decision.  In an 
earlier August 2006 Board decision, the Board also denied 
service connection for bilateral foot fungus.  Neither issue 
was appealed.  Therefore, neither issue is before the Board 
at this time.  Rather, in the present decision, the Board is 
only considering service connection for a separate skin 
disorder.

Upon review of the evidence of record, the Board concludes 
that the Veteran is entitled to service connection for a 
skin disorder, namely rosacea.  

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  38 U.S.C.A. §§ 
1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  In the present case, there is sufficient 
evidence that the Veteran meets the threshold criterion for 
service connection of a disability.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  Specifically, a July 
2009 VA skin examiner diagnosed rosacea on the Veteran's 
face.  VA dermatology notes dated in July 2008, August 2008, 
and November 2008 also assessed rosacea, and the Veteran 
underwent laser treatment for his rosacea.  Thus, the 
Veteran clearly has a current rosacea disability.    

Consequently, the determinative issue is whether the 
Veteran's current rosacea disability is somehow attributable 
to his military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's service treatment records do not reveal a 
diagnosis or treatment for rosacea; however, a July 2009 VA 
skin examiner noted in-service documentation of recurrent 
sunburn to the face, arms, and neck in July 1987.  The Board 
is not able to find a service record in the claims folder 
for this treatment.  Nonetheless, the Board finds that the 
Veteran's exposure to sunburn in a tropical environment is 
consistent with the places, types, and circumstances of his 
service in Panama and Honduras from 1985 to 1987.  The 
Veteran's service personnel records confirm that he served 
there from April 1985 to September 1987.  VA law provides 
that each disabling condition the Veteran seeks service 
connection for must be considered on the basis of the 
places, types, and circumstances of service as shown by the 
Veteran's service records, the official history of each 
organization in which the Veteran served, medical records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 CFR 3.303(a).  The Veteran is also competent to 
report sunburn and symptoms of red blood vessels on the face 
during and after his military service.  Layno, 6 Vet. App. 
at 469.  See also 38 C.F.R. § 3.159(a)(2).  

There is also medical evidence supporting a nexus or link 
between his current rosacea and his in-service sun exposure 
in the tropics.  Holton, 557 F.3d at 1366.  See also 38 
C.F.R. § 3.303 (d).  Specifically, a July 2009 VA skin 
examiner commented that the Veteran had been exposed to sun 
all during his service in the tropics, such that his actinic 
keratoses were more likely than not service-connected.  
Although the July 2009 VA skin examiner did not offer an 
opinion on the Veteran's rosacea, in August 2009 the Veteran 
submitted medical treatise evidence suggesting that chronic 
exposure to sunlight ages the skin, "sometimes" producing 
telangiectasia (a sign of rosacea).  Telangiectasias are 
defined as permanently dilated small blood vessels that have 
formed into discolored lesions.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1901 (31st ed. 2007).  Where medical 
article or treatise evidence, standing alone, discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than 
on an unsubstantiated lay medical opinion, a claimant may 
use such evidence to meet the requirement for a medical 
nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  The 
medical treatise evidence submitted in the present case adds 
strength to the Veteran's contentions.  

Accordingly, resolving doubt in the Veteran's favor, the 
evidence supports service connection for a skin disorder to 
the face, characterized as rosacea.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


Analysis - Service Connection for Hypertension

The Veteran dates the onset of his current hypertension 
disorder to the time of his service.  During service, he 
exhibited high blood pressure readings for several months.  
He believes that he developed hypertension during service 
due to the high stress environment to which he was subject 
as a Judge Advocate General (JAG) while serving in Honduras 
and Panama, as well as the hostile military environment 
against homosexuals.  By the time of separation in 1989, the 
Veteran says his blood pressure went down for a period of 
time due to less stress.  He states that he was not treated 
again for hypertension until several years after separation 
from service.  He was first placed on medication for 
hypertension in the mid-1990s and has remained on medication 
ever since.   See August 2002 Veteran's statement; May 2013 
hearing testimony at pages 5, 16-20.

Upon review of the evidence of record, the Board concludes 
that the Veteran is entitled to service connection for 
hypertension.  

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  38 U.S.C.A. §§ 
1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  In the present case, there is sufficient 
evidence that the Veteran meets the threshold criterion for 
service connection of a current hypertension disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Specifically, VA examiners in July 2002 and July 2009 
diagnosed the Veteran with essential hypertension based on 
his elevated blood pressure readings.  Private treatment 
records dated from 2010 to 2013 also record a current 
diagnosis of hypertension.  The Veteran has taken lisinopril 
since the mid-1990s to control his high blood pressure.  
Thus, the Veteran clearly has a current hypertension 
disability.    

Consequently, the determinative issue is whether the 
Veteran's current hypertension disability is somehow 
attributable to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between 
that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's service treatment records document that he was 
diagnosed with and treated for "borderline hypertension" 
from May 1988 through July 1988.  A service treatment record 
dated in May 1988 revealed elevated blood pressure readings 
(systolic/diastolic) of 140/98, 142/102, and 144/110.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (the term 
hypertension means that the diastolic blood pressure (i.e., 
bottom number) is predominantly 90 mm or greater, and 
isolated systolic hypertension means the systolic blood 
pressure (i.e., top number) is predominantly 160 mm or 
greater with a diastolic blood pressure of less than 90 mm).   
As a result, the Veteran was placed on an exercise and diet 
program that lowered his blood pressure readings for a time.  
Upon separation in December 1988, the Veteran reported a 
history of high blood pressure; however, his blood pressure 
reading at the time of separation was normal, as it was 
102/70.     

Following his military service, VA treatment records dated 
in January 1998, February 1998, and September 2001 recorded 
a diagnosis of hypertension.  He has continued with 
medication and other treatment to keep his high blood 
pressure under control.  

There is also medical evidence of a nexus or link between 
his current hypertension and his in-service treatment for 
"borderline hypertension" and high blood pressure readings.  
Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(d).  
Specifically, after reviewing the evidence of record in May 
2011, a VA physician noted that the date of onset for the 
Veteran's hypertension was during service, even though the 
VA examiner added that the hypertension did not require 
continuous medication to control it within the first post-
service year.  There is no contrary medical opinion of 
record.  This opinion, based on a review of the pertinent 
evidence of record, lends probative support to the Veteran's 
hypertension claim.

Accordingly, resolving doubt in the Veteran's favor, the 
evidence supports service connection for hypertension.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Governing Laws and Regulations for PTSD

The establishment of service connection for PTSD has unique 
evidentiary requirements.  It generally 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other 
supportive evidence that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the Veteran engaged in combat).  To gain the benefit 
of a relaxed standard for proof of service incurrence of an 
injury or disease, 38 U.S.C.A. § 1154(b) requires that the 
Veteran have actually participated in combat with the enemy.  
See VAOPGCPREC 12-99. 

If VA determines either that the Veteran did not engage in 
combat with the enemy or that the Veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the Veteran's testimony or statements.  
38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 
(Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, corroboration of every detail of a claimed 
stressor, including the Veteran's personal participation, is 
not required; rather, a Veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. 
Brown, 10 Vet. App. 307 (1997)).  In other words, the 
Veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997). 

Effective July 13, 2010, if a stressor claimed by a Veteran 
is related to that Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or 
a psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that a Veteran's symptoms are related 
to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of that Veteran's service, a Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(3) (2012).

"[F]ear of hostile military or terrorist activity" means 
that a Veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-
imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected 
sniper fire; or attack upon friendly military aircraft, and 
the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See id.  

A Veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of that Veteran or others, and that 
Veteran's response to the event or circumstance must have 
involved a psychological or psycho-physiological state of 
fear, helplessness, or horror.  The occurrence of an actual 
event or circumstance is necessary.  In making this 
determination, VA must duly consider the places, types, and 
circumstances of a Veteran's service as shown by the service 
record, the official history of each organization in which 
such a Veteran served, a Veteran's medical records, and all 
pertinent medical and lay evidence.  The new rule is limited 
to cases in which the claimed stressor is related to a 
Veteran's fear of hostile military or terrorist activity.  
See 75 Fed. Reg. 39843(Jul. 13, 2010).

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence generally cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau, 
9 Vet. App. at 396.

In determining whether service connection for PTSD is 
warranted, the Board shall consider the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 




Analysis - Service Connection for PTSD

In this case, the Veteran contends that he has PTSD 
attributable to noncombat-related stressors.  He has alleged 
that he had PTSD-related symptoms during and since the time 
of his active military service.  See March 2002 PTSD claim; 
August 2002 Veteran's statement; May 2013 hearing testimony 
at pages 3-5, 8-15.  Based on the above records, he 
consistently described three alleged in-service stressors.

First, he has described the suicide of a close friend who 
was a JAG in training school in February 1985.  The service 
member, H.B. (initials used to protect privacy), shot 
himself in the mouth with a 22 caliber gun.  

Second, he described the investigation of explosions, 
homicides, suicides, crashes, and accidents as part of his 
duties as a JAG while stationed in Honduras and Panama in a 
low-intensity warfare situation.  As a result of these 
investigations, he was exposed to autopsies, body parts, 
dead bodies, and accident scenes.  He remembers one soldier 
who was caught between two trucks, the shooting deaths of 
military policemen, and the deaths of soldiers in parachute 
jumps, among many other graphic incidents.  He found the 
environment in Central America to be dangerous, 
unpredictable, and volatile.  

Third, he described a climate of anti-gay persecution in the 
Army, to include derisive stories and insults that left him 
stressed.  He indicated that, as an Army JAG, he had to 
investigate and prosecute crimes for what were consensual 
acts.  He was in a constant state of terror that he himself 
would be discovered as a gay male.  

Upon review of the evidence of record, the Board concludes 
that the Veteran is entitled to service connection for PTSD.

Initially, the Veteran's service personnel records and 
Report of Separation from the Armed Forces (DD Form 214) do 
not reflect receipt of medals, badges, or decorations that 
specifically denote combat with the enemy.  His service 
personnel records and DD-Form 214 do document that he 
received medals and awards, such as the Army Service Ribbon, 
the Overseas Service Ribbon, the Army Commendation Medal, 
and the Joint Service Commendation Medal, among others, but 
there is no award that establishes that he engaged in 
combat.  Moreover, his military occupational specialty (MOS) 
was a JAG attorney.  In fact, the Veteran never alleges that 
he was in combat.  Thus, the combat presumption in 
connection with PTSD is not for application. 38 C.F.R. 
§ 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat Veterans). 
  
With respect to the non-combat stressor involving the suicide 
of another JAG who was the Veteran's friend in February 1985, 
there is credible supporting evidence that this stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; 
Moreau, 9 Vet. App. at 395.  In particular, the Veteran has 
submitted a March 1985 U.S. Army Criminal Investigation 
Command (CID) report confirming that another soldier 
undergoing JAG training at the same time as the Veteran, 
H.B., committed suicide by shooting himself in the head with 
a 22 caliber revolver in February 1985.  This stressor was 
also confirmed by an August 2007 report from the U.S. Army 
Joint Services and Research Center (JSRRC).  Again, a 
stressor need not be corroborated in every detail.  
Pentecost, 16 Vet. App. at 128.  Thus, there is sufficient 
credible evidence to verify the occurrence of this stressor.  
38 C.F.R. § 3.304(f).  

With respect to the non-combat stressor involving the 
Veteran's investigation of explosions, homicides, suicides, 
crashes, and accidents as part of his duties as a JAG while 
stationed in Honduras and Panama, there is credible 
supporting evidence that this stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. 
at 395.  The Veteran's service personnel records confirm 
that he served as a JAG in Panama and Honduras from April 
1985 to September 1987.  His description of exposures to 
details of body parts from homicides, suicides, and 
accidents is consistent with the places, types, and 
circumstances of the Veteran's service as a JAG stationed in 
Panama and Honduras in the mid-1980s, as documented in his 
records.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  
There is no specific information suggesting the Veteran did 
not engage in these duties.  Again, the specific unit he was 
assigned to as a JAG attorney adds credibility to this 
assertion.  The Board emphasizes that a stressor need not be 
corroborated in every detail.  Pentecost, 16 Vet. App. at 
128.  In short, there is sufficient and credible 
circumstantial verification of his exposure to traumatic 
stressors in his general duties as a JAG investigator.  
38 C.F.R. § 3.304(f).  

The Veteran's service treatment records do not reveal 
complaints, treatment, or diagnosis of PTSD or any other 
acquired psychiatric disorder.  However, as to PTSD, an in-
service diagnosis is not required.  See 38 C.F.R. § 3.304(f).

With respect to the criteria of a current diagnosis of PTSD, 
the threshold consideration for any service connection claim 
is the existence of a current disability.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In particular, aside from credible evidence of an 
in-service stressor, current medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) 
is required, as well as competent evidence of a nexus 
between current PTSD symptomatology and his verified 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997). 

In the present case, VA mental health treatment records 
beginning in 2001 diagnose the Veteran with PTSD, as did an 
August 2002 VA psychiatric examiner.  VA Vet Center records 
dated in 2008 also reveal treatment for PTSD.  Some of this 
evidence appears to have been based on testing in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  Consequently, the 
Veteran has a current diagnosis of PTSD.  38 C.F.R. § 
3.304(f). 

With respect to the criteria of a nexus, there is medical 
evidence of a link between current PTSD symptomatology and 
the verified in-service stressors of exposure to trauma as 
part of the Veteran's general duties as a JAG investigator 
in Central American in the 1980s and the suicide of another 
JAG who was the Veteran's friend in February 1985.  See 
38 C.F.R. § 3.304(f).  

Specifically, in a May 2002 private Cascade Clinic 
psychological evaluation, Dr. P.O., PhD., performed a 
comprehensive interview with the Veteran and psychiatric 
testing and concluded that the Veteran "may" have PTSD 
related to the death of his JAG classmate when he was an 
officer in basic training.  

In addition, in a June 2008 Boston Vet Center evaluation, a 
VA nurse opined that the Veteran had PTSD due to several in-
service traumatic stressors, to include the death of his 
friend and fellow JAG by suicide in 1985, as well as his 
role as a JAG investigating the deaths and suicides of U.S. 
soldiers and Honduran civilians in the context of low-
intensity warfare situation in Central America in the 1980s.  
It was noted that the Veteran was an "excellent historian."  
PTSD symptoms of recurring distressing dreams, chronic anger 
and irritability, sleep disturbance, detachment, 
estrangement, and avoidance were documented.  

A July 2008 private clinical social worker opinion from 
Fenway Health also diagnosed the Veteran with PTSD due to 
his duties as an investigator in the Army.  This opinion was 
proffered after an interview and mental health examination 
of the Veteran.  However, a detailed discussion of the 
stressor and how it caused PTSD was not provided.

Finally, a July 2009 VA psychiatric examiner concluded that 
the Veteran met the DSM-IV criteria for PTSD due to the 
Veteran's work as a JAG investigating murders in Central 
America and due to the in-service suicide of his friend.  
The VA examiner provided a long discussion of the Veteran's 
psychiatric history and a detailed medical examination and 
interview of the Veteran.  Overall, this VA examination and 
opinion was thorough, supported by detailed explanations 
with DSM-IV testing, based on a review of the claims folder, 
and supported by the evidence of record.  

There are no contrary medical opinions of record.  Thus, 
resolving any doubt in the Veteran's favor, the evidence 
supports service connection for PTSD.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether the Veteran's PTSD 
claim raised the issue of whether service connection is 
warranted for any other acquired psychiatric disorder in 
addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 
5 (2009) (holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  

Although the Veteran is also diagnosed with paranoid 
personality disorder (see e.g., private May 2002 Cascade 
Clinic evaluation and July 2009 VA psychiatric examination), 
congenital or developmental defects such as personality 
disorders are not "diseases" or "injuries" within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127.  Defects are defined as "structural or inherent 
abnormalities or conditions which are more or less 
stationary in nature." VAOPGCPREC 82-90.  Consequently, 
service connection is not warranted for the Veteran's 
personality disorder.   

The Veteran also has a diagnosis for an alcohol abuse 
disorder, which is now in full remission.  See July 2009 VA 
psychiatric examination.  Regardless, it was previously 
determined his alcohol abuse was not related to his PTSD.  
See August 2002 VA psychiatric examination.  Moreover, as to 
his alcohol abuse diagnosis, the Board notes that service-
connected disability compensation is precluded for 
disability that is the result of the Veteran's willful 
misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 
1110, 1131.  See also 38 C.F.R. §§ 3.1(n), 3.301; VAOPGCPREC 
7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  


ORDER

Subject to the provisions governing the award of monetary 
benefits, 
service connection for bilateral knee chondromalacia patella 
with arthritis is granted.  

Subject to the provisions governing the award of monetary 
benefits, service connection for rosacea is granted.    

Subject to the provisions governing the award of monetary 
benefits, service connection for hypertension is granted.

Subject to the provisions governing the award of monetary 
benefits, service connection for PTSD is granted. 


REMAND

Before addressing the merits of the remaining three service 
connection issues on appeal for a kidney disorder, 
intestinal/digestive disorder, and anal irritation, the 
Board finds that additional development of the evidence 
is required.  

First, the law provides that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court has held 
that the failure by the Board to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA would seek to provide and which 
evidence the claimant is to provide, is remandable error.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, it does not appear that the Veteran has been 
provided adequate VCAA notice for the issues of secondary 
service connection for a kidney disorder, an 
intestinal/digestive disorder, and anal irritation.  The RO 
did send him earlier VCAA letters in August 2008 and 
November 2010, but these letters did not advise him of the 
evidence necessary to substantiate a claim for service 
connection for a kidney disorder, an intestinal/digestive 
disorder, and anal irritation on a secondary basis.  These 
letters only addressed direct service connection.  During 
the course of the appeal, the evidence has reasonably raised 
the issue of whether the Veteran has a kidney disorder 
secondary to his service-connected hypertension, an 
intestinal/digestive disorder secondary to his service-
connected PTSD, and anal irritation secondary to an 
intestinal/digestive disorder.  Therefore, a remand is 
necessary to ensure that the Veteran is provided a proper 
notice letter for these secondary service connection issues. 

Second, the Veteran should be scheduled for a VA examination 
and opinion to determine the likely etiology of any current 
kidney disorder.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  The previous May 2011 and August 2009 VA 
examiners did not address the theory of secondary service 
connection.  In addition, a VA physician in an August 2009 
addendum indicated that any question addressing etiology 
should be reviewed by a VA urology specialist.  

Third, the Veteran should be scheduled for a VA examination 
and opinion to determine the likely etiology of any current 
intestinal/digestive disorder, on the basis of in-service 
incurrence, as well as on the basis of being secondary to 
his service-connected PTSD.  The VA examiner should also 
opine whether anal irritation is secondary to any 
intestinal/digestive disorder.  See McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The previous May 
2011 VA opinion did not address the theory of secondary 
service connection.  In addition, as to direct service 
connection, the VA examiner failed to acknowledge November 
1985 service treatment records documenting viral 
gastroenteritis and diarrhea.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
notice letter in connection with his claim 
for service connection for a kidney 
disorder, to include as secondary to 
service-connected hypertension; his claim 
for service connection for an 
intestinal/digestive disorder, to include 
as secondary to service-connected PTSD; 
and his claim for anal irritation, to 
include as secondary to an 
intestinal/digestive disorder.  The letter 
should (1) inform him of the information 
and evidence that is necessary to 
substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; and, (3) inform him 
about the information and evidence he is 
expected to provide.  Specifically, the 
letter should notify him of the evidence 
necessary to substantiate the claims on 
both a direct and secondary basis.

2.  After providing additional notice and 
securing any other additional evidence, 
the RO should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of any kidney disorder that may 
be present.  If possible, the examination 
should be scheduled with a urology 
specialist.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and assertions.  

If there is a clinical basis to support or 
doubt the history provided by the Veteran, 
the examiner should provide a fully 
reasoned explanation.

The VA examiner is advised that the 
Veteran contends, in part, that his kidney 
disorder is secondary to his service-
connected hypertension.  The Veteran's 
service treatment records do not reveal 
any treatment for a kidney disorder.  

Post-service, in 1997, 1998, and 1999, VA 
urograms of the kidneys revealed 
hydronephrosis, among other abnormalities.  
An August 2009 VA examiner assessed 
bladder spasm or vesical spasm, cause 
unknown.  In an August 2009 addendum, the 
VA examiner indicated the question of 
etiology should be reviewed by a urology 
specialist.  

The examiner should identify all current 
diagnoses of any kidney disorder present 
during the pendency of the appeal or any 
residuals of previous hydronephrosis.  For 
each diagnosis identified, the examiner 
should state whether it is at least as 
likely as not that any current kidney 
disorder was caused by or permanently 
aggravated by the Veteran's service-
connected hypertension disability.  If 
not, he or she should state whether the 
disorder is otherwise causally or 
etiologically related to the Veteran's 
military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

The VA examiner should offer a clear 
rationale for any opinion provided.  
Because it is important that a disability 
be viewed in relation to its history, 
copies of all pertinent records in the 
Veteran's claims file must be made 
available to the VA examiner for review.

3.  After providing additional notice and 
securing any other additional evidence, 
the RO should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of any intestinal/digestive 
disorder and anal irritation that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and assertions.  

If there is a clinical basis to support or 
doubt the history provided by the Veteran, 
the examiner should provide a fully 
reasoned explanation.

The VA examiner is advised that the 
Veteran contends that his 
intestinal/digestive disorder is secondary 
to his service-connected PTSD, or in the 
alternative, began in service.  The 
Veteran also contends that he has anal 
irritation secondary to an 
intestinal/digestive disorder.  The 
Veteran's service treatment records reveal 
treatment for viral gastroenteritis with 
diarrhea for three days duration in 
November 1985.  Upon separation in 
December 1988, the Veteran denied a 
history of stomach, intestinal, or 
frequent indigestion problems.     

Post-service, at a July 1989 VA 
examination, the Veteran denied any 
constipation symptoms.  A September 2001 
VA treatment record noted that the Veteran 
was on medication due to increased stomach 
acid.  A July 2002 VA examiner indicated 
that the Veteran's food intolerance leads 
to diarrhea.  The examiner also noted 
"anal irritation."  In July 2010, 
colonoscopy records diagnosed irritable 
bowel syndrome (IBS), colon polyps, 
diverticulosis, and hemorrhoids.  It was 
noted that IBS caused the Veteran's 
hemorrhoids.

The VA examiner should identify all 
current diagnoses of any 
intestinal/digestive disorder or anal 
irritation disorder present during the 
pendency of the appeal.  

For each diagnosis identified, the 
examiner should state whether it is at 
least as likely as not that any current 
intestinal/digestive disorder is related 
to the Veteran's military service, 
including his in-service treatment for 
viral gastroenteritis with diarrhea in 
November for three days duration in 1985.  
The VA examiner should also indicate 
whether it is as at least as likely as not 
that any current intestinal/digestive 
disorder was caused by or permanently 
aggravated by the Veteran's service-
connected PTSD disability.  

Finally, he or she should also indicate 
whether it is as at least as likely as not 
that any current anal irritation disorder 
was caused by or permanently aggravated by 
the Veteran's intestinal/digestive 
disorder.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

The VA examiner should offer a clear 
rationale for any opinion provided.  
Because it is important that a disability 
be viewed in relation to its history, 
copies of all pertinent records in the 
Veteran's claims file must be made 
available to the VA examiner for review.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  

5.  After completing these actions, the RO 
should conduct any other development as 
may be indicated by a response received as 
a consequence of the actions taken in the 
preceding paragraphs.

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
attorney should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action 
is required of the Veteran until she is otherwise notified 
by the RO.  By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition warranted 
in this case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


